Smith, J.
The court in rejecting the evidence, and in charging i lie jury, have adopted the principle, that damages are to ho given for the value of the property, with interest, and presumptive damages for the force, only ; without taking into view any of the aggravating circumstances attending the trespass, or the actual damage which the plaintiff sustained by it.
In actions founded in tori, the first object of a jury, should be to remunerate the injured party for ail the real damage he has sustained. In doing this, the value of the article taken or destroyed, forms one item : there may be others, and in this case, I think there were others.
The interruption and delay which occurred in the building of a cutter, might be, and probably was, a serious injury ; and to shew, that this interruption and delay, was a necessary consequence of the trespass, it was proper to prove that no other mast could be procured on the river; for, if it had been an article easily to be obtained, and like many others, could be procured at any time in the market, no such interruption or delay coukl be attributed to the taking of it.
I shall not, in this case, attempt to draw the line between consequences which may properly influence a jury in assessing damages, and those which are so remote, and so far dependant on other causes, that they cannot be taken into consideration.
I have no doubt, that the damages claimed in this case, were sufficiently immediate, (f a man should, with force, take the horse of another, while from home on a journey, the interruption of the journey, and the delay occasioned by it, would not be too remote, to be assessed by way of damages. 1 can see no difference between that case, (and many other- <>i the same sort, which might he put, if further illustrations were necessary,) and the present. The *144damage is the natural and necessary consequence of tb<? trespass, and cannot be attributed, essentially, to any other cause.
In addition to the actual damage which fhe party sustains, iii actions founded in tort, the jury arc at liberty to give a further sum, which is sometimes called vindictive, sometimes, exemplary, and at other times, presumptive damages. These, from their nature, cannot be governed by any precise rule ; but arc assessed by the jury, upon a view of all the circumstances attending the transaction, it ought, therefore, to have been admitted in evidence, and the jury ought to have taken into consideration, in assessing the damages, that the taking by the defendant, was malicious, and with intent to obstruct the plaintiff, am! to prevent the building of his vessel ; and all the circumstances attending the transaction, ought to have been beard and considered. If the defi ndanl, in a quarrelsome manner, had interfered with the building of the vessel, and by threats, had attempted to induce the plaintiff to desist, and failing in this, and knowing that no other spar could be obtained, and with a view to prevent the building “f the \bad taken it away forcibly, or wantonly destroyed it, a jury might give: a larger sum in damages, titan Muy would do, had it been taken under a mistaken apprehension of the rights of the parties.
It appears to me, therefore, that the court, on the circuit, was incorrect in rejecting the testimony offered by the plaintiff, and limiting the ground? for the claim of damages, to the value of the article taken, with the interest, and presumptive damages lor the force.
Indeed, 1 know of no such thing ns presumptive damages for force. It is a wrong, for which Mu.* law presumes damages, and the amount, will depend on the nature, extent and enormity of the wrong ; hut force partakes not of the nature of rigid or wrong, in such manner, that the law can raise any presumption.
I think, therefore, that a new trial ought to he granted
All the other judges concurred.
New trial to he granted-.